Appellant, in her motion for a rehearing, contends that we erred in several respects in our original opinion.
After a most careful review of the record in the light of her motion, we remain of the opinion that the case was properly disposed of on original submission.
A further discussion of the questions originally presented and reurged in the motion would serve no useful purpose.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.